                                                                        FILED
                                                                     IN CLERK'S OFFICE
                                                                                OFFIC
                                                                 U.S. DISTRICT COURT E.D.N.Y.
                                                                         trictgoUrti


UNITED STATES DISTRICT COURT                                     ★ MAR 2 0 2019 ★
EASTERN DISTRICT OF NEW YORK
                                                 -X              BROOKLYN OFFICE
DARIN POOLE,


                      Plaintiff,                              NOT FOR PUBLICATION
       -against-                                              MEMORANDUM & ORDER
                                                              15-CV-6033(CBA)(RER)
THE CITY OF NEW YORK,et al.,


                      Defendants.
                                                 -X

AMON,United States District Judge:

                                         BACKGROUND


       In the complaint filed in this action, Plaintiff Darin Poole, proceeding pro se, alleges that

New York City Police Officers violated his civil rights by conducting an illegal search and
arresting him without probable cause. (D.E. # 37 at 5~8.) On December 22, 2017, defendants
moved to dismiss on the grounds that Poole had failed to prosecute his case, based in part on the
fact that Poole had failed to meaningfully participate in discovery, and failed to attend at least four
conferences with the Court without providing an excuse. (D.E.# 54.) Although Magistrate Judge
Ramon E. Reyes,in a thorough R&R,recommended that defendants' motion be granted,the Court
declined to adopt the R&R and denied defendants' motion to dismiss, giving Poole what turns out
to have been an undeserved opportunity to proceed with his case. (D.E. # 62.) At that time, the
Court directed Poole to respond to defendants' discovery demands within 45 days and granted
Poole an additional 30 days to file a third amended complaint. (Id.) Poole failed to comply with
this order.

        On November 7,2018,the defendants renewed their motion to dismiss pursuant to Federal

Rule of Civil Procedure 41(b) based on Poole's failure to prosecute this action. (D.E. # 70.) On
 December 20, 2018, Magistrate Judge Reyes issued an R&R that recommended once again that
                                                      1
the Court grant defendants' motion and dismiss this action. (D.E. # 77 ("R&R").) Magistrate

Judge Reyes stated that since this Court's last order, Poole has failed to appear for two additional

court appearances and has yet to to respond to defendants' discovery requests. (R&R at 4-5.) He

also reported that Poole "has offered no explanation for why he missed [the two scheduled

conferences] or why he has failed to answer Defendant's discovery requests. Instead, he offers

vague excuses and pleads for second, third, and fourth chances." (Id at 5.)

       Poole objected to Magistrate Judge Reyes' R&R but failed to provide any legitimate reason

as to why he has failed to meaningfully engage in the litigation ofthis case. (D.E. #81.)

                                          DISCUSSION


        When deciding whether to adopt a report and recommendation,a district court"may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge." 28 U.S.C. § 636(b)(1). To accept those portions ofthe R&R to which no timely objection
has been made,"a district court need only satisfy itself that there is no clear error on the face of

the record." Jarvis v. N. Am. Globex Fund. L.P.. 823 F. Supp. 2d 161, 163 (E.D.N.Y. 2011)

(internal quotation marks and citation omitted). When specific objections are made,"[t]he district
judge must determine de novo any part ofthe magistrate judge's disposition that has been properly
objected to." Fed. R. Civ. P. 72(b)(3). In light of Poole's objection, the Court reviews the R&R

de novo.


        Rule 41(b) of the Federal Rules of Civil Procedure provides that a case may be

involuntarily dismissed if a plaintiff "fails to prosecute or to comply with these rules or a court

order." The Second Circuit has cautioned that "dismissal for lack of prosecution is a harsh remedy

that should be utilized only in extreme situations." Lewis v. Rawson, 564 F.3d 569, 575-76(2d

Cir. 2009) (internal quotation marks and citations omitted). The Second Circuit has further
cautioned, "pro se plaintiffs should be granted special leniency regarding procedural matters."

LeSane v. Hall's Sec. Analyst. Inc.. 239 F.3d 206, 209 (2d Cir. 2001). "However, even pro se

litigants must prosecute claims diligently, and dismissal with prejudice is warranted where the

court gives warning." Leon v. Rockland Psvchiatric Center. No. 15-CV-5040(KMK),2017 WL

6948591, at *1 (S.D.N.Y. Nov. 28,2017).

       In analyzing whether a dismissal is the appropriate sanction, a court should consider the

following factors: (1) the duration of the plaintiffs failures; (2) whether plaintiff had received

notice that further delays would result in dismissal; (3) whether the defendant is likely to be

prejudiced by further delay; (4) whether the district judge has taken care to strike the balance
between alleviating court calendar congestion and protecting a party's right to due process and a

fair chance to be heard; and (5) whether the judge has adequately assessed the efficacy of lesser

sanctions. LeSane,239 F.3d at 209. No single factor is dispositive. Id.

       Magistrate Judge Reyes has correctly applied these factors to the facts of this case.
Consistent with his analysis, each factor weighs in favor of dismissing this case. Poole failed to

comply with this Court's August 2018 order directing him to respond to defendants' discovery
requests and he has missed seven conferences before Judge Reyes in a two-year period, despite
being been warned multiple times that his failure to appear would result in a recommendation of
dismissal ofthis action. Moreover,although the Court had previously declined to dismiss this case

due to Poole's alleged medical issues, Poole has demonstrated that he is not too debilitated to
pursue litigation—he filed a new lawsuit in this district on December 13,2018. ("See 18-CV-7181
(MKB), D.E.# 1.) Poole has been given multiple opportunities to come to court to learn what is
required of him to prosecute this action. He has failed to do so.
                                        CONCLUSION


       Accordingly, the Court adopts Magistrate Judge Reyes' R&R and grants defendants'

motion to dismiss for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). The

Clerk of Court is respectfully directed to close this case and mail a copy of this order to Poole's
registered address: 48 West Clinton Avenue, Roosevelt, NY 11575.

       SO ORDERED.


Dated: March     ,2019                                 s/Carol Bagley Amon
       Brooklyn, New York
                                                     Carol Bagley Amoii
                                                     United States District Judge
